FILED
                            NOT FOR PUBLICATION                                 SEP 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROXANNE CORINNE PERDIGONE,                        No. 12-17650

               Petitioner - Appellant,            D.C. No. 2:11-cv-03454-WBS

  v.
                                                  MEMORANDUM*
RON DAVIS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                          Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Roxanne Corinne Perdigone appeals from the

district court’s judgment dismissing her 28 U.S.C. § 2254 petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s

dismissal of a federal habeas petition on statute of limitations grounds, see

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir. 2006), and we affirm.

        Perdigone contends that she is entitled to equitable tolling because of the

unavailability of two witnesses and because her incarceration made it difficult for

her to complete her investigation until February 9, 2010. Perdigone has not shown

that she diligently pursued her rights, or that an extraordinary circumstance beyond

her control prevented her from timely filing her habeas petition. See Holland v.

Florida, 560 U.S. 631, 649 (2010); Chaffer v. Prosper, 592 F.3d 1046, 1048 (9th

Cir. 2010) (per curiam) (petitioner bears the “heavy burden” of showing that she

diligently pursued her rights and that an extraordinary circumstance stood in her

way).

        We construe Perdigone’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

        AFFIRMED.




                                            2                                   12-17650